
	
		I
		111th CONGRESS
		1st Session
		H. R. 1714
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2009
			Mr. Brady of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require that the Board Compensation Committees
		  required for financial institutions receiving assistance under the Troubled
		  Assets Relief Program include the representation of the financial institution’s
		  lowest paid employees.
	
	
		1.Board of directors
			 requirementSection 111(c) of
			 the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5221(b)(3)) is
			 amended by redesignating paragraphs (2) and (3) as paragraphs (3) and (4),
			 respectively, and inserting after paragraph (1) the following:
			
				(2)RepresentationAt least 1 member of the Board Compensation
				Committee shall be an employee of the TARP recipient whose compensation as an
				employee is within the lowest 20 percent of compensation of all employees and
				executives of the TARP
				recipient.
				.
		
